ICJ_030_ATILO-UNESCO_UNESCO_NA_1956-10-23_ADV_01_NA_01_EN.txt. 104

SEPARATE OPINION BY JUDGE WINIARSKI
[Translation]

The advisory function of the Permanent Court of International
Justice, introduced by Article 14 of the Covenant of the League of
Nations, gave rise to serious doubts and grave concern on the part
of the Permanent Court at the beginning of its activities, as it had
on the part of jurists when the Covenant was being drafted and
later when the Statute of the Court was being prepared in 1920. At
the preliminary session of the Court in 1922 which was devoted to
drawing up the first Rules of Court, Judge J. B. Moore began his
important report on the subject in the following terms : ‘“No subject
connected with the organisation of the Permanent Court of Inter-
national Justice has caused so much confusion and proved to be
so baffling as the question whether and under what conditions the
Court shall undertake to give ‘advisory’ opinions.”

The important problem which the Court had to resolve was to
reconcile its advisory function and its character as a Court of
Justice, as an independent judicial organ of international law. On
the one hand there were the Opinions, without binding force, which
ought to impose themselves by virtue of the great authority
attaching to them ; otherwise, as Judge Moore pointed out in his
report, the prestige of the Court might be discredited. On the other
hand, Article r4 provided : ‘The Court may also give (in French :
donnera) an advisory opinion upon any dispute or question referred
to it by the Council or by the Assembly”, which appeared to indicate
that there was a possibility of introducing the compulsory juris-
diction by the circuitous means of advisory opinions : by giving an
opinion on a legal question relating to an existing dispute between
States, the Court would in substance be adjudicating on the dispute
itself although the parties had not accepted its jurisdiction for that
purpose.

The Permanent Court met this twofold danger in two ways.
First, it provided the exercise of its advisory function with judicial
forms and safeguards ; secondly, it recognized that it might decline
to give an opinion if there were compelling reasons against its
doing so, in accordance with the conclusion reached in the Moore
report to the effect that if an application for an advisory opinion
should be presented, ‘‘the Court should then deal with the applica-
tion according to what should be found to be the nature and the
merits of the case”. In 1923, in the famous Opinion concerning the
Status of Eastern Carelia, the Court laid down the principles which
led it to decline to give the opinion requested by the Council ; these
principles were summarized in the following well-known sentence :
“The Court, being a Court of Justice, cannot, even in giving

31
SEP. OPIN. BY JUDGE WINIARSKI (OPIN. 23 X 56) 105

Advisory Opinions, depart from the essential rules guiding it as a
Court.” (Opinion No. 5, p. 29.) In 1935, President Anzilotti, recal-
ling the constant attitude of the Permanent Court, added the
following idea which has lost none of its force : “‘It is ... difficult to
see how the Court’s independence of the political organs of the
League of Nations could be safeguarded, if it were in the power of
the Assembly or the Council to oblige the Court to answer any
question which they might see fit to submit to it” (A/B 65, p. 61).

The attitude of the International Court of Justice does not differ
from that of the Permanent Court. In its Opinion of March 3oth,
1950, after noting that the Court’s Opinion in principle should not
be refused, the Court stated: “There are certain limits, however,
to the Court’s duty to reply to a Request for an Opinion. It is not
merely an ‘organ of the United Nations’, it is essentially the ‘prin-
cipal judicial organ’ of the Organization (Art. 92 of the Charter and
Art. x of the Statute).’’ And further on : “Article 65 of the Statute
is permissive. It gives the Court the power to examine whether the
circumstances of the case are of such a character as should lead it
to decline to answer the Request” (pp. 71-72). On another occasion,
recalling the principles thus stated, the Court said : “The permissive
provision of Article 65 of the Statute recognizes that the Court has
the power to decide whether the circumstances of a particular case
are such as to lead the Court to decline to reply to the request for
an Opinion” (Reports 1951, p. 19). The Court has not considered
that the circumstances of the case now before it are such as to lead
it to decline to give an answer and it is on this point that I regret
Iam unable to agree with the decision of the Court.

I pointed out above that from the beginning the Permanent Court
provided the exercise of its advisory function with judicial forms and
safeguards. In connexion with the first revision of the Rules (1926-
1927) the Committee appointed by the Permanent Court and com-
posed of Judges Loder, Moore and Anzilotti, made the following
statement in its report : ‘“The Court, in the exercise of this power,
deliberately and advisedly assimilated its advisory procedure to its
contentious procedure ; and the results have abundantly justified
its action. Such prestige as the Court to-day enjoys as a judicial
tribunal is largely due to the amount of its advisory business and
the judicial way in which it has dealt with such business. In reality,
where there are in fact contending parties, the difference between
contentious cases and advisory cases is only nominal.” (Fourth
Annual Report, 1927-1928, p. 76.)

At the 1929 Conference for the revision of the Statute of the Per-
manent Court, the following explanation was given with regard to
Article 68 which had been revised and was subsequently transmitted
to the Assembly : “It would be quite useless to give an advisory
opinion after hearing only one side. For the opinion to be useful,
both parties must be heard. It was therefore quite natural to lay

32
SEP. OPIN. BY JUDGE WINIARSKI (OPIN. 23 X 56) 106

down in the Statute of the Court that, in regard to advisory opinions,
the Court should proceed in all respects in the same way as in con-
tentious cases.”’

The revised Statute of 1929 and the revised Rules of 1936 were
the last stages in the evolution which necessarily led to considerable
assimilation of the two procedures, an assimilation which was almost
complete in so far as “existing” disputes between two or more
States were concerned.

The position of the International Court of Justice with regard to
the advisory function has remained practically the same, and
although Article 65 of the Statute, in accordance with Article 96 of
the Charter, has abandoned the difference between ‘‘a question”
and ‘a dispute” in favour of a reference to “‘any legal question’’,
Article 68 of the Statute has remained unchanged and Article 82
(modified) of the Rules continues to provide : ‘it [the Court} shall
above all consider whether the request for the advisory opinion
relates to a legal question actually pending between two or more
States” in order to be guided by the provisions of the Statute and
Rules which apply in contentious cases to the extent to which it
recognizes them to be applicable.

In conducting its advisory activity in this way, the Court respects
the principle of the independence of States by virtue of which dis-
putes between States may not be settled without their consent, even
indirectly, by means of an advisory opinion ; the Court also respects
two fundamental principles of procedure from which, as a judicial
body, it cannot depart : audiatur et altera pars and the equality of
the parties before a Court. The strict observance of these principles
and the constant will of the Court to be fully enlightened in its
study of the questions referred to it were to invest the Opinions of
the Court with the necessary authority.

The case now before the Court falls within neither of the two
categories of questions in respect of which the advisory function of
the Court has been provided : it is neither an abstract question nor
a “question actually pending between two or more States”. The
Court, whose duty it is to ascertain the reality of the relations which
are at the basis of the question to be answered by it, has not failed
to note that it is confronted by the final stage in the proceedings
between Unesco and its former officials. Having been regularly
seised by an Organization duly authorized to do so by the General
Assembly, and having been seised of a legal question arising within
the field of the Organization’s activities, the Court is competent to
give an answer to that question ; however, as is noted in the Opinion,
the procedure thus brought into being “‘appears as serving, in a way,
the object of a judicial appeal’’ against the four judgments of the
Administrative Tribunal, and this utilization of the advisory pro-
cedure was certainly not contemplated by the draftsmen of the
Charter and of the Statute of the Court.

33
SEP. OPIN. BY JUDGE WINIARSKI (OPIN. 23 X 56) 107

Of course what is involved is not a regular appeal. Such appeals
were contemplated by the delegation of Venezuela at the San
Francisco Conference and would have necessitated an appropriate
modification of Article 34 of the Statute which was formulated
by that delegation in the following terms : “As a Court of Appeal,
the Court will have jurisdiction to take cognizance over such
cases as are tried under original jurisdiction by international
administrative tribunals dependent upon the United Nations when
the appeal would be provided in the Statute of such tribunals.”
This proposal was defeated. (Doc. 284, IV/1/24.)

It is conceivable that a question relating to the validity of
a judgment of the Administrative Tribunal should be referred
to the Court in an isolated manner, within the framework of its
normal advisory activity and in accordance with the rules and
principles governing that activity; but even in that case the
problem would present grave difficulties. In the case now before
the Court the character of a final settlement by means of appeal
against the four judgments follows from the fact that the Request
for an Advisory Opinion has been made in accordance with
Article XII of the Statute of the Administrative Tribunal; the
binding character of the Opinion does not in itself affect the
competence of the Court but constitutes further proof that what
is involved is an appeal in the form of a Request for an Advisory
Opinion.

As regards the procedure, Unesco, in approaching the Court,
was guided by the special provisions laid down by the Council
of the League of Nations in the case of the former officials of
the Saar, which had moreover never been applied; it was also
guided by the Resolution which was recently adopted by the
General Assembly with a view to amending the Statute of the
Administrative Tribunal of the United Nations. The Director-
General, who was “‘anxious to ensure the fullest possible equality
of rights to those concerned”’, stated that he was prepared to
transmit their views to the Court (statement by the Legal Adviser,
read at the meeting of the Executive Board held on November 25th,
1955, Doc. 42 Ex/SR/1-27). This procedure, to which the Court
did not object, has led to a situation in which one of the parties
to the proceedings before the Administrative Tribunal can only
send its observations to the Court through the intermediary of
the other party.

As regards the oral proceedings, Unesco has expressed its
intention of refraining from presenting an oral statement for the
same reasons. The afore-mentioned statement by the Legal Adviser,
however, added the following words: “It should, furthermore, be
noted that in order to fulfil its purpose—which is to ensure the
fullest possible equality of rights—abstention from the presentation
of oral statements must be total and must apply not only to the
organization concerned, but also to the other international organi-

34
SEP. OPIN. BY JUDGE WINIARSKI (OPIN. 23 X 56) 108

zations and to Member States.” In this way, since the officials
concerned were unable to appear before the Court, the States,
Organizations and even the Court had to dispense with the oral
argument which is the rule in advisory proceedings.

The fact that this unusual procedure has not given rise to any
objection on the part of those concerned and that it has been
consented to by counsel for the officials is irrelevant. These officials
had no place in the normal advisory procedure. The important
thing is that the oral proceedings, which constitute the means
by which the Court usually obtains clarification of the issue
before it, have been dispensed with beforehand.

Unesco alone may apply to the Court to challenge the judgments
of the Administrative Tribunal. It was legally impossible to confer
the same right on the officials. They won their case before the
Tribunal ; had they lost it, no remedy would have been available
to them. This inequality in itself may not constitute a bar to
the Court’s giving an Opinion in this case ; it does however add
to the situation in which the Court finds itself, a situation which
is not compatible with its judicial character. Furthermore, any
attempt to reduce, if not eliminate, these inequalities between
the Organization and the individuals further emphasizes the
contradictions between this hybrid procedure and the Statute
of the Court, for in the final analysis this procedure runs counter
to the fundamental provisions of Article 34 to the effect that
“Only States may be parties in cases before the Court” and to
the provisions of Articles 65 and 66 by virtue of which only States
and international organizations may participate in advisory
proceedings.

For these reasons, it is my view that the Court would follow a
safer course by refraining from complying with the Request for
an Opinion. Since the Court has decided otherwise, I concur in
the answers given by the Court although I do not agree with all
the reasoning of the Opinion.

(Signed) Bobdan WINIARSKI.
